IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF TEXAS

EL PASO DIVISION

EFRAIM FLORES, §
Plaintiff, §
§

v. § EP-17-CV-318-DB
§
AT&T CORP., §
Defendant. §

MEMORANDUM OPINION AND ORDER
On this day, the Court considered Plaintiff Efraim Flores’s (“Flores”) “Second
Motion for Partial Summary Judgment” (“Flores’s Motion”) filed in the above-captioned case on
June 14,2019. ECF No. 105. Defendant AT&T Corp. (“AT&T”) filed a Response’
(“AT&T’s Response”) on July 3, 2019. ECF No. 126. On July 10, 2019, Flores filed his
Reply (“Flores’s Reply”). ECF No. 130-1.
The Court also considered AT&T’s “Amended Motion for Summary Judgment”
(“AT&T’s Motion”) filed in the above-captioned case on June 17, 2019. ECF No. 108. Flores
filed a Response (“Flores’s Response”) on June 25, 2019. ECF No. 114-1. On June 28, 2019,
AT&T filed its Reply (“AT&T’s Reply”). ECF No. 116.
After due consideration, the Court is of the opinion that AT&T’s Motion and
Flores’s Motion shall both be denied for the reasons that follow.
BACKGROUND
This case stems from Flores’s invocation of rights under the Family and Medical

Leave Act (“the FMLA”), 29 U.S.C. § 2601 ef seg. Flores was employed as an Account

 

1 AT&T's Response to Flores’s Motion also includes “Objections to Plaintiff's Summary Judgment Evidence.”
AT&T’s Resp. 1, 26-29, ECF No. 126. The Court denied the Objections on October 3, 2019. Order, ECF No.
146. In this Opinion, the Court will only consider AT&T’s Response to Flores’s Motion. AT&T’s Response |-
25, ECF No. 126.
Representative by AT&T at a call center in El Paso, Texas. AT&T’s Mot. 2, ECF No. 108;
Pl.’s Original Pet. and Req. for Disclosure 2, ECF No. 1-2 (“Flores’s Original Pet.”). Flores
reported to Sales Coach Juan “Tony” Alvarez (“Alvarez”) and Center Sales Manager Fernando
Jacquez (“Jacquez”). AT&T’s Mot. 2-3, ECF No. 108. While employed with AT&T, Flores
was granted leave by AT&T under the FMLA for hypertension in 2015 and 2016. AT&T’s
Mot. 3, ECF No. 108. Between September 15, 2015, and October 2, 2015, Flores was also
granted leave by AT&T under the FMLA for back abscesses. AT&T’s Mot. 3, ECF No. 108;
Flores’s Original Pet. 2, ECF No. 1-2.

Flores was terminated by AT&T on April 21,2016. AT&T’s Mot. 15, ECF No.
108; Flores’s Original Pet. 3, ECF No. 1-2. Flores alleges that AT&T “[chose] not to modify
its performance policies to account for FMLA protected absences” and then “terminat[ed] his
employment based on these unadjusted performance standards.” Flores’s Mot. 10-11, 14, ECF
No. 105 (emphasis added). Flores asserts that evaluating him with unadjusted performance
targets is an FMLA violation. Jd. at 3-7. AT&T alleges that Flores was terminated after two
wamings for missing performance targets and then “fail[ing] to meet 100% of his adjusted
performance objectives/targets in March 2016.” AT&T’s Mot. 14-15, ECF No. 108 (emphasis
added).

On August 9, 2017, Flores filed his Original Petition in the 120th Judicial Court
of El Paso County, Texas. Flores’s Original Pet., ECF No. 1-2. Therein, Flores claims that
AT&T violated the FMLA. /d. On October 19, 2017, AT&T filed a Notice of Removal, as
Flores’s cause of action presents a federal question. Def.’s Notice of Removal 2, ECF No. 1.

The instant Motions followed.
1. Flores’s Factual Allegations

Flores alleges that AT&T terminated him after he failed to meet performance
targets that were not adjusted to account for the FMLA leave he took. Flores’s Mot. 10-11, 14,
ECF No. 105. Flores alleges that “[t]he only documents showing the targets [ ] AT&T sets for
[ ] Flores are the daily, weekly, and monthly reports,’ and they do not reflect any adjustments [to
account for FMLA protected leave].” PIl.’s Resp. to Def. AT&T Corp.’s Obj. to Pl.’s Summ. J.
Evid. 5, ECF No. 131 (footnote added). In support of this claim, Flores points to the deposition
of Lisa Robinson (“Robinson”), an AT&T Employee Relations Manager, who oversaw the
. human resources managers at Flores’s call center. Flores’s Resp. 12-13, ECF No. 114-1. In
the deposition, Robinson affirmed that “all of those employees under [ ] Jacquez, who are under
the same contract [as Flores], were held to the same performance standards, . . . whether or not
they had taken FMLA leave.” Robinson Dep. 18:23-19:5, ECF No. 114-3.

Flores also claims that AT&T “penalizes employees for taking medical leave
when it refuses to adjust employees’ performance targets and goals to take into account
employees’ absences which are protected under the FMLA.” Flores’s Mot. 10-11, 14, ECF No.
105 (citing Aff. of Graciela Varela, ECF No. 105-3; Aff. of Luis Velez, ECF No. 105-5). In
support of this claim, Flores provides the sworn affidavit of Luis Velez (“Velez”), a former
Retention Manager at AT&T. Aff. of Velez 2, ECF No. 105-5. According to Velez’s sworn
statement, “if the employee was on medical and/or disability leave[,] the performance metric
percentages and targets were not adjusted and the employee was expected to meet the

performance metrics and targets...” /d.at3. By not adjusting performance targets, “AT&T

 

2 The daily, weekly, and monthly reports are referred to as End-of-Day (“EOD”) and Month-to-Date (“MTD”)
reports in subsequent pleadings. They will also be referred to as such in this Opinion.

3

 
penalized these employees for taking medical leave and/or disability leave because the
employee[s’] [MTD] performance/percentage targets were negatively affected, which negatively
affected their monthly and yearly performance metric targets...” Jd. at3. The unadjusted
performance metrics were then used to “progress [employees] through the steps of discipline for
termination as quickly as possible.” Jd. at 3.

Flores also provided a sworn affidavit from Graciela Varela (“Varela”), formerly
a Senior Office Clerk at AT&T, who created EOD and MTD reports for various supervisors at
AT&T. Aff. of Varela 2-3, ECF No. 105-3. According to Varela’s affidavit, “never did...
anyone at AT&T tell me to adjust the targets for an employee who was on FMLA leave.” Jd. at
2 (emphasis in original). Varela added that “AT&T would [not] adjust the employee’s targets
or goals to reflect FMLA or disability protected absences yet still require[d] these employees to
perform as if they had [ ] 100% attendance.” Jd. (emphasis in original). Instead, the employee
performance targets contained in the reports she prepared were only adjusted when an employee
was on long-term disability leave which would only start after an employee had been out for
eight consecutive days. /d.

Additionally, Flores alleges that AT&T Manager Cecilia Lezama (“Lezama”)
intimidated and pressured him whenever he called to take FMLA leave. Flores’s Mot. 10, 14,
ECF No. 105. Flores claims Lezama’s treatment toward him prevented him from taking FMLA
leave. Id.

Finally, Flores argues that even if AT&T does adjust performance targets to
account for FMLA leave, his February 22, 2016, absence was misclassified as absence for

“iliness” rather than FMLA-protected leave. Flores’s Resp. 4, ECF No. 114-1. Asa result,
AT&T did not adjust Flores’s performance targets for that absence, thus, penalizing him for
taking leave under the FMLA. 7d. at 5-6.
2. AT&T’s Factual Allegations

AT&T distinguishes between two types of data, “Issued” and “Posted Data,”
maintained about each Account Representative’s performance. AT&T’s Resp. 3, ECF No. 126.
Only “Posted Data” was used in the decision to terminate Flores. Jd.at5. “Issued Data”
provides a temporary “snapshot” of the initial sales data of an Account Representative. /d. at 3.
(citing Johnny Soliz Decl. § 4, ECF No. 31-1; Jennifer Morales Decl. 14, ECF No. 31-2). The
Issued Data is incorporated into EOD and MTD reports. Id. The EOD and MTD reports and
the underlying Issued Data were not used to discipline or terminate Flores because they “did not
reflect the final sales data or [PJosted [D]ata.” Jd. at4. According to Johnny Soliz (“Soliz”),
the General Manager for AT&T at Flores’s call center, “[t]he purpose of the temporary EOD
reports was to give [him], the Center Sales Managers[,] and the Sales Coaches an idea of how the
sales were trending on any given day in order to provide daily feedback to Account
Representatives and roughly [give] daily sales trends.” Soliz Decl. { 1, 5, ECF No. 31-1.

In contrast, “Posted Data” reflects “final sales amounts . . . which reflected sales
that actually closed.” AT&T’s Resp. 3, ECF No. 126. According to Soliz, Issued Data could
differ from Posted Data because “initial sales order[s] were often reduced or cancelled before
they became final for many reasons (e.g., order was cancelled, a chargeback occurred,
installation problems delayed the sale, etc.) and the temporary EOD reports did not reflect this
information.” Soliz Decl. 5, ECF No. 31-1.

The Posted Data was reflected in an employee’s “Scorecard.” AT&T’s Resp. 4,

ECF No. 126. As part of the Scorecard’s preparation, the total number of call minutes for an
Account Representative was adjusted to reflect the protected FMLA leave taken thereby
producing the “Total Adjusted Minutes.” AT&T’s Mot. 9, ECF No. 108. The Total Adjusted
Minutes were then used and applied to performance objectives in the Scorecard “to ensure that
the objectives were appropriately reduced to account for the Account Representative’s protected
leave time.” Jd. “Once those objectives were adjusted, the Account Representative’s
performance was then measured on his or her ability to meet the adjusted objective for the
month.” /d.at10. The Scorecards were electronically generated by a computer program. /d.
at6. Flores’s managers at AT&T—Alvarez, Jacquez, and Soliz—did not play a role in
preparing Flores’s Scorecard, and they could not change the data. Jd.

According to AT&T, “[t]he Scorecards alone served as a basis for disciplining
and dismissing employees. No other reports served as a basis for disciplining or dismissing
employees. Neither EOD nor MTD data was considered for purposes of generating Scorecard
results. Scorecards were only generated based on ‘[PJosted’ [D]ata after the close of the
month.” AT&T’s Resp. 5, ECF No. 126. AT&T claims that F lores’s monthly Scorecards
were adjusted according to the process described above. AT&T’s Mot. 10-13, ECF No. 108.
After Alvarez and Jacquez issued two warnings for failing to meet adjusted performance
objectives, Flores again missed his adjusted performance objectives in March 2016. Jd. at 14—
15. Jacquez then recommended to Soliz that Flores be dismissed, and Soliz approved the
request, dismissing Flores on April 21, 2016. Jd.

Additionally, AT&T asserts that Lezama “played no role in approving or denying
Flores’s FMLA leave request.” AT&T’s Resp. 2-3, ECF No. 126. She merely coded the

stated reason for the absence and notified another department of the request. /d.
Finally, AT&T alleges that Flores did not provide medical certification for his
February 22, 2016, absence and is, thus, not entitled to FMLA leave for that absence. /d. at 17-
1 9.

SUMMARY JUDGMENT STANDARD

Flores and AT&T have each filed a motion for summary judgment. “The court
shall grant summary judgment if the movant shows that there is no genuine dispute as to any
material fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a).

' “A party asserting that a fact cannot be or is genuinely disputed must support the assertion by ...
citing to particular parts of materials in the record...” Fed. R. Civ. P. 56(c)(1). “[T]he plain
language of Rule 56[ ] mandates the entry of summary judgment, after adequate time for
discovery and upon motion, against a party who fails to make a showing sufficient to establish
the existence of an element essential to that party’s case, and on which that party will bear the
burden of proof at trial.” Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986).

“Initially, the moving party bears the burden of demonstrating the absence of a
genuine issue of material fact.” Cannata v. Catholic Diocese of Austin, 700 F.3d 169, 172 (Sth
Cir. 2012) (citing Celotex, 477 U.S. at 323). Where the burden of proof lies with the
nonmoving party, the moving party may satisfy its initial burden by ““showing’—that is,
pointing out to the district court—that there is an absence of evidence to support the nonmoving
party’s case.” Celotex, 477 U.S. at 325. While the moving party “must demonstrate the
absence of a genuine issue of material fact, it does not need to negate the elements of the
nonmovant’s case.” Duffie v. United States, 600 F.3d 362, 371 (Sth Cir. 2010).

A fact is “material” only if it would permit “a reasonable jury . . . [to] return a

verdict for the nonmoving party” and “might affect the outcome of the suit.” Douglass v.
United Servs. Auto. Ass’n, 65 F.3d 452, 458-59 (5th Cir. 1995), aff'd en banc, 79 F.3d 1415 (Sth
Cir. 1996) (quoting Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248, 250 (1986)). “If the
moving party fails to meet its initial burden, the motion for summary judgment must be denied,
regardless of the nonmovant’s response.” Duffie, 600 F.3d at 371 (internal quotation marks
omitted).

“When the moving party has met its Rule 56[ ] burden, the nonmoving party
cannot survive a summary judgment motion by resting on the mere allegations of its pleadings.”
Id. The nonmovant “must identify specific evidence in the record and articulate [how] that
evidence supports that party’s claim.” /d. “This burden is not satisfied with ‘some
metaphysical doubt as to the material facts,” by ‘conclusory allegations,’ by ‘unsubstantiated
assertions,’ of by ‘only a “scintilla” of evidence.’” Id. (quoting Little v. Liquid Air Corp., 37
F.3d 1069, 1075 (Sth Cir. 1994) (en banc)). “In deciding a summary judgment motion, the court
draws all reasonable inferences in the light most favorable to the nonmoving party.” /d. (citing
Liberty Lobby, 477 U.S. at 255). However, “[c]redibility determinations, the weighing of the
evidence, and the drawing of legitimate inferences from the facts are jury functions, not those of
ajudge.” Liberty Lobby, 477 US. at 255.

ANALYSIS

The FMLA prescribes and proscribes certain rights. See 29 U.S.C.A. §§ 2612-
15 (West 2009). FMLA prescriptive rights give the employee the right: (1) to take up to twelve
work weeks of leave in a twelve-month period if the employee has a serious health condition and
(2) upon return from FMLA leave, to restoration of equal pay and benefits. Hardtke v.
Hartford, No. SA-04-CA-1006 NN, 2006 WL 2924942, at *5 (W.D. Tex. Oct. 10, 2006) (citing

29 U.S.C. §§ 2612, 2614).
In addition to the creation of prescriptive rights, the FMLA proscriptive rights
prohibits employers from interfering with the exercise of FMLA rights. Specifically, the
FMLA makes it unlawful for an employer to interfere with an eligible employee’s prescriptive or
proscriptive rights. See 29 U.S.C. § 2615(a). FMLA proscriptive rights “protect{] employees
from retaliation or discrimination for exercising their rights under the FMLA.” Mauder v.
Metro. Transit Auth. of Harris Cty., 446 F.3d 574, 580 (Sth Cir. 2006). If an employer violates
an employee’s FMLA proscriptive rights, the employee can make a claim of FMLA retaliation
and discrimination. See id. An employee seeking remedy for violations of FMLA rights is
required to prove prejudice. Downey v. Strain, 510 F.3d 534, 540 (Sth Cir. 2007).

Flores asserts that he is entitled to summary judgment on FMLA claims for (1)
interference, and (2) retaliation and discrimination.? Flores’s Mot. 1, ECF No. 105. AT&T
argues that both claims fail, entitling it to summary judgment. AT&T’s Resp. 1, ECF No. 126.
The Court will examine Flores’s interference, and retaliation and discrimination claims in turn.

1. Summary Judgment Should Be Denied On Flores’s FMLA Interference Claim.

The FMLA makes it “unlawful for any employer to interfere with, restrain, or

deny the exercise of or the attempt to exercise, any right provided under [the FMLA].” 29

| U.S.C.A. § 2615(a)(1) (West 1999). “For an employee to establish a prima facie FMLA
interference claim, the employee must show: (1) he was an eligible employee; (2) his employer
was subject to FMLA requirements; (3) he was entitled to leave; (4) he gave proper notice of his

intention to take FMLA leave; and (5) his employer denied him the benefits to which he was

 

3 Flores’s Motion makes a claim for “retaliation” under the FMLA. Flores’s Mot. 1, ECF No. 105. The caselaw
treats claims for FMLA “retaliation” and “discrimination” the same. See Mauder, 446 F.3d at 580; Bocalbos v. Nat'l
W. Life Ins. Co., 162 F.3d 379, 383 (Sth Cir. 1998). Therefore, this Court will consider Flores’s claim as a claim
for “retaliation and discrimination” under the FMLA.
entitled under the FMLA.” DeVoss v. Sw. Airlines Co., 903 F.3d 487, 490 (Sth Cir. 2018)
(quoting Caldwell v. KHOU-TV, 850 F.3d 237, 245 (5th Cir. 2017)) (internal quotations
omitted).

The employee also must prove that the violation caused him prejudice.

Ragsdale v. Wolverine World Wide, Inc., 535 U.S. 81, 89 (2002); see also Downey, 510 F.3d at
540 (“[The] FMLA’s remedial scheme . . . requires an employee to prove prejudice as a result of
an employer’s noncompliance.”); Mercer v. Arbor E&T, LLC, No. 11-CV-3600, 2013 WL
164107, at *16 (S.D. Tex. Jan. 15, 2013) (“Assuming that these allegations are sufficient to
create a factual issue as to whether [the defendant] interfered with [the plaintiff's] FMLA rights,
[the plaintiff] must additionally show a real impairment of her rights, and resulting prejudice, to
prevail on her FMLA [iJnterference claim.”). However, FMLA interference claims “do not
require a showing of discriminatory intent”—the plaintiff must prove only an act of interference.
Cuellar v. Keppel Amfels, L.L.C., 731 F.3d 342, 350 (5th Cir. 2013) (Elrod, J., concurring);
accord Smith v. Diffee Ford-Lincoln-Mercury, Inc., 298 F.3d 955, 960 (10th Cir. 2002) (“If an
employer interferes with the FMLA-created right to medical leave . . . [this] is a violation
regardless of the employer’s intent.”).

In this case, Flores and AT&T disagree about whether the third, fourth, and fifth
elements of an FMLA interference claim are satisfied. With regards to Flores’s claims that
AT&T prevented him from taking FMLA leave, the parties disagree about whether Flores
suffered prejudice.

Specifically, Flores alleges AT&T interfered with his FMLA rights through three
practices: (1) failing to adjust performance targets to account for FMLA leave and disciplining

him based on failing to meet unadjusted performance targets; (2) intimidating and pressuring him ~

10
to prevent him from taking additional FMLA leave; and (3) not classifying his February 22,
2016, absence as FMLA leave. Flores’s Mot. 12, 14-15, ECF No. 105. Summary judgment
on Flores’s FMLA interference claim should be denied because there are genuine disputes of
material fact regarding each of the three ways in which Flores claims AT&T interfered with his
FMLA rights.

a. A Genuine Issue Of Material Fact Exists About Whether Flores’s
Performance Targets Were Adjusted To Account For His FMLA Leave.

Flores claims that “an employer must adjust performance standards to avoid
penalizing an employee for being absent during FMLA-protected leave.” Flores’s Mot. 3, ECF
No. 105. Flores then alleges that AT&T violated his FMLA rights when it “[chose] not to
modify its performance policies to account for FMLA protected absences” and then
“terminat[ed] his employment based on these unadjusted performance standards.” Flores’s
Mot. 10-11, 14, ECF No. 105 (emphasis added). In support of this allegation, Flores cites to
five MTD reports which he claims have unadjusted performance targets. Jd.at11-12.4 Flores
also cites to the affidavits of two AT&T managers who corroborated Flores’s allegations. Jd. at
10 (citing Aff. of Varela, ECF No. 105-3; Aff. of Velez, ECF No. 105-5).

In response, AT&T argues that Flores is not entitled to adjustments to
performance targets to account for FMLA leave. AT&T’s Resp. 13, ECF No. 126 (citing
Henderson v. City of Dallas, No. 3:16-CV-3317-S, 2018 WL 4326936, at *4 (N.D. Tex. Sept.
10, 2018), appeal dismissed sub nom. Henderson v. Woods, No. 18-11215, 2018 WL 7814680

(Sth Cir. Nov. 28, 2018)). Alternatively, AT&T claims that employees are not terminated based

 

4 Citing Employer AT&T’s October 2015 MTD Report 148-154, ECF No. 105-10; Employer AT&T’s November
2015 MTD Report 71-77, ECF No. 105-11; Employer AT&T’s December 2015 MTD 71-77, ECF No. 105-12;
Employer AT&T’s January 2016 MTD Report 71-77, ECF No. 105-13; Employer AT&T’s March 2016 MTD
Report 94-70, ECF No. 105-14.

1]
on MTD reports but based on Scorecards, which were adjusted to account for FMLA leave. /d.
at 14-16. And AT&T claims Flores was fired after missing Scorecard targets that were
adjusted for his FMLA leave. /d. at 14-15. In support of this allegation, AT&T cites to the
declarations of two of Flores’s managers, id. at 15 (citing Soliz Decl., ECF No. 126-14; Jacquez
Decl., ECF No. 126-3), and the deposition of the developer of the computer-automated
Scorecard system, id. at 15-16 (citing Olivas Dep., ECF No. 126-21).

AT&T cites to Henderson to claim Flores is not entitled to adjustments to
performance targets to account for FMLA leave. /d. at 13 (citing Henderson, 2018 WL
4326936, at *4). The Court disagrees with AT&T’s interpretation of Henderson. While the
court in Henderson declined to hold that there is a right to adjustments of performance targets for
FMLA leave, the issue was not controlling in the case. Henderson, 2018 WL 4326936, at *4.
The court found that the plaintiff was not held to full-time targets so the right to adjustments was
not implicated. Jd. Further, Henderson held that a government official did not have “fair
warming” of a “clearly-established” right to adjustments for the purposes of qualified immunity,
which is not at issue in this case. Jd. The Henderson opinion even acknowledges that “[t]he
extent to which a non-full-time performance standard must be adjusted to account for the taking
of intermittent FMLA leave remains unclear.” Jd. Because the existence of a right to
adjustments of performance targets for FMLA leave is unsettled in the Fifth Circuit, AT&T
cannot show it is entitled to “judgment as a matter of law” as required for summary judgment by
Federal Rule of Civil Procedure 56(a).

Here, a genuine issue of material fact exists about whether the performance
targets that formed the basis for Flores’s termination were adjusted to account for his FMLA

leave. The parties advance contradictory factual allegations, each supported by different

12
witnesses. Because credibility determinations, the weighing of the evidence, and the drawing
of legitimate inferences from the facts are jury functions, not those of a judge, summary
judgment should be denied. Liberty Lobby, 477 U.S. at 255.

b. A Genuine Issue Of Material Fact Exists About Whether Flores Was
Prevented From Taking FMLA Leave.

Flores also alleges that AT&T interfered with his right to take FMLA leave when
Lezama intimidated and pressured him when he called to take FMLA leave. Flores’s Mot. 10,
ECF No. 105. Flores claims Lezama’s treatment prevented him from taking FMLA leave. Jd.
As a result, Flores claims he had to take paid vacation days for the time off. Flores’s Reply 2,
ECF No. 130-1. In support of this allegation, Flores cites to his own deposition. /d. (citing
Flores Dep. 29:10-24; 36:16-25; 37:1-12; 198:17-21; 258:13-259:3; 265:13-266:15, ECF No.
105-1).

In response, AT&T claims Flores suffered no FMLA injury because he either
received his requests for FMLA leave, AT&T’s Resp. 22-23, ECF No. 126 (citing Flores Dep.
186; 192:7-9, ECF No. 126-2), or he used a paid illness day or paid vacation day for the time
off, id at 24-25 (citing Flores’s Absence Calendar 2-3, ECF No. 126-15; Lezama Decl. {J 10-
12, ECF No. 126-21). AT&T cites Villegas v. Albertsons, LLC in support of the proposition
that an employee does not suffer prejudice if he earns “his normal paycheck.” /d. at 25 (citing
96 F. Supp. 3d 624, 634 (W.D. Tex. 2015) (J. Briones)). AT&T then argues that Flores was not
prejudiced because he used a paid illness day or a paid vacation day for the time off instead of
taking FMLA leave, thus allowing him to earn his normal pay. Jd. at 24-25. According to
AT&T, “no liability attaches to an employer for violation of the FMLA’s prescriptive provisions
if the employee suffered no prejudice to his FMLA rights.” /d. at 23 (citing Ragsdale, 535 U.S.
at 89). Further, AT&T disputes the adequacy of Flores’s deposition as evidence of FMLA

13
interference, claiming “Flores’s subjective feelings are not evidence of FMLA interference.”
Id. at 24 (citing Lottinger y. Shell Oil Co, 143 F. Supp. 2d 743, 775 (S.D. Tex. 2001)).

Interfering with an employee’s FMLA rights can include “not only refusing to
authorize FMLA leave, but [also] discouraging an employee from using such leave.” 29 C.F.R.
§ 825.220(b). An employee alleging discouragement from taking FMLA leave must plead and
present evidence that he refrained from taking FMLA leave to which he was entitled because of
actions by the employer. De La Garza-Crooks v. AT&T, 252 F.3d 436 (Sth Cir. 2001); see also
Elsayed v. Univ. of Houston, No. CIVA. H-11-3636, 2012 WL 2870699, at *3 (S.D. Tex. July
11, 2012). An employee alleging FMLA interference also must prove that the interference
caused him prejudice. Ragsdale, 535 U.S. at 89. Prejudice is a “real impairment” of an
employee’s FMLA rights. Downey, 510 F.3d at 540 (quoting Ragsdale, 535 U.S. at 90). An
employee’s benefits constitute FMLA prescriptive rights. 29 U.S.C.A. § 2614(a).

Because interfering with FMLA rights can include discouraging Flores from using
FMLA leave even if AT&T grants every request for FMLA leave from Flores, AT&T could still
interfere with Flores’s FMLA rights if it discouraged him from using FMLA leave. 29 C.F.R. §
825.220(b). Flores alleges AT&T did so here. Flores’s Mot. 10, ECF No. 105. Likewise,
AT&T can interfere with Flores’s FMLA rights if AT&T discouraged Flores from taking FMLA
leave resulting in him using a paid vacation day for the time off, as Flores also alleges he did in
this case. Flores’s Reply 2, ECF No. 130-1. Flores has sufficiently pled prejudice to survive
summary judgment.

Unlike the plaintiff in Villegas, who was allowed to adjust his work schedule to
attend his daughter’s medical appointments and to also earn his normal paycheck, 96 F. Supp. 3d

at 634, Flores alleges that he had to make use of a limited number of paid vacation days because

-14
he was discouraged from taking FMLA leave. Flores’s Reply 2, ECF No. 130-1. Thus, Flores
was prejudiced, if he made use of his vacation days, considered a benefit, because AT&T
discouraged him from taking FMLA leave. See Burgdorfv. Union Pac. R.R. Co., Inc., No.
5:16-CV-1046-DAE, 2019 WL 2464485, at *10 (W.D. Tex. Feb. 26, 2019) (“Prejudice exists
when an employee loses . . . benefits by reason of the violation”) (citing 29 U.S.C. § 2617(a)(1)).

AT&T’s reliance on Lottinger in support of its argument that Flores’s subjective
feelings are not evidence of FMLA interference is also misplaced. The portion of Lottinger that
AT&T cites concerns FMLA discrimination, not interference, and cites to other cases
considering subjective belief of discrimination. 143 F. Supp. 2d at 775. FMLA interference
claims, unlike discrimination claims, “do not require a showing of discriminatory intent”—the
plaintiff must prove only an act of interference. Cuellar, 731 F.3d at 350 (Elrod, J., concurring).

Flores has plead and presented evidence that he refrained from taking leave
because of AT&T’s discouragement. Flores’s Mot. 10, ECF No. 105 (citing Flores Dep. 29:10-
24; 36:16-25; 37:1-12; 198:17-21; 258:13-259:3; 265:13-266:15, ECF No. 105-1). AT&T
responds by pointing to responses in Flores’s deposition in which Flores purportedly answers
that AT&T did not prevent him from taking FMLA leave. AT&T’s Mot. 21, ECF No. 108
(citing Flores Dep. 192:7-9; 192:19-21, ECF No. 108-1). The contradictory allegations by
Flores and AT&T create a genuine dispute about a material fact—whether AT&T’s
discouragement prevented Flores from taking FMLA leave—justifying a denial of summary
judgment.

c. A Genuine Issue Of Material Fact Exists About Whether Flores’s
February 22, 2016, Absence Is Entitled To FMLA Protection.

Flores asserts that “AT&T misclassifie[d] [ ] Flores’s February 22, 2016[,]
absence as ‘illness’ rather than FMLA-protected leave, thereby rendering said absence

15
unprotected.” Flores’s Mot. 12, ECF No. 105 (citing Flores’s Absence Calendar, ATT000012—
ATT000013; Flores Dep. 33:17-34:4; 34:19-23; 184:10-22; 185:17-22, ECF No. 105-1).

In response, AT&T argues that Flores was not entitled to FMLA leave for his
absence on February 22, 2016, because he failed to provide medical certification for his
purported health issue, the flu. AT&T’s Resp. 20, ECF No. 126 (citing Villareal Decl. { 5, ECF
No. 126-22). AT&T claims Flores knew of AT&T’s policy of requiring medical certification
for FMLA leave because Flores had complied with the requirement for previous FMLA leave
requests. /d. (citing Flores’s Dep 29, 69-70, 259-260, 259-260, ECF No. 126-2; AT&T’s
FMLA Policy 5, ECF No. 126-3). AT&T also argues that the flu is not a “serious health
condition” for which an employee is entitled to take FMLA leave. /d. at 21-22. In support of
this argument, AT&T cites to a “bright-line test” that the Fifth Circuit adopted for determining
whether a health condition qualifies as a “serious health condition:” “when an employee is (1)
incapacitated for more than three days, (2) seen once by a doctor, and (3) prescribed a course of
medication.” Jd. (quoting Price v. Marathon Cheese Corp., 119 F.3d 330, 335 (Sth Cir. 1997))
(internal quotations omitted). According to AT&T, Flores has not produced evidence that he
received care or was prescribed medicine for the flu. Jd. at 22.

In reply, Flores alleges that AT&T did not produce evidence that it provided |
notice that medical certification was required for the February 22, 2016, absence or that failure to
produce certification would result in denial of FMLA benefits. Flores’s Reply 3, ECF No. 130-
1. Flores also argues that medical certification for the flu was not necessary because his
hypertension exasperated his flu symptoms and he had already received intermittent FMLA leave
for hypertension. /d. at 3-4; Flores’s Resp. 4, ECF No. 114-1 (citing Barron v. Runyun, 11

F.Supp.2d 676, 680-81 (4th Cir. 2000) for the proposition that medical certification only needs

16
to be submitted for the first instance of intermittent FMLA leave). Finally, Flores argues that
because AT&T granted Flores FMLA leave for February 24, 25, 27, and 29, 2016, for which
Flores was also absent for the flu, AT&T evidently did receive sufficient medical certification
but still misclassified the February 22, 2016, absence as “illness” rather than FMLA-protected
leave. /d. at 4.

While an employer may require that a request for FMLA leave be supported by
medical certification, “[i]f an employer requests such documentation, it is required to notify the
employee of the consequences for failing to provide an adequate certification.” 29 C.F.R. §
825.301(b)(1)(ii). An employer may impose “usual and customary notice and procedural
requirements for requesting leave.” 29 C.F.R. § 825.302(d); see also Anderson v. New Orleans
Jazz & Heritage Festival & Found., Inc., 464 F. Supp. 2d 562, 568 (E.D. La. 2006) (finding that
an employer’s FMLA policy requiring employees to complete a one-page absentee form was a
permissible requirement for requesting leave). If the employer finds the certification form
incomplete, the employer must advise the employee of the deficiency and provide the employee
a reasonable opportunity to cure any such deficiency. 29 C.F.R § 825.305(d); Urban v.
Dolgencorp of Texas, Inc., 393 F.3d 572, 574 (5th Cir. 2004), decision clarified on denial of
reh'g, 398 F.3d 699 (5th Cir. 2005). However, an employer is not required to advise the
employee of a failure to submit medical certification altogether, nor is the employer required to
provide the employee an opportunity to cure that deficiency. Urban, 393 F.3d at 575-77.

In this case, Flores had notice of AT&T’s FMLA policy requiring medical
certification for leave. Flores’s Dep. 29, 69-70, 259-260, 259-260, ECF No. 126-2; AT&T’s

. FMLA Policy 5, ECF No. 126-3. AT&T was not required to advise Flores that he failed to

17
submit medical certification for the flu, nor was AT&T required to provide Flores an opportunity
to submit medical certification once Flores failed to do so. Urban, 393 F.3d-at 575-77.

The Court agrees with the Eastern District of Virginia in Barron that an employee
only needs to provide medical certification for the first instance of intermittent FMLA leave.
11 F.Supp.2d at 681-83 (4th Cir, 2000). AT&T approved Flores for intermittent FMLA leave
for hypertension in 2015 and 2016. AT&T’s Resp. 16, ECF No. 126. Flores also argues that
his hypertension exasperated his flu symptoms in February 2016. Id. at 3-4; Flores’s Resp. 4,
ECF No. 114-1 (citing Flores Dep. 34:13-15, ECF No. 114-2). AT&T replies by citing to an
answer in Flores’s deposition in which Flores purportedly saw his physician on February 22,
2016, for a sinus infection and a fever without mentioning hypertension. AT&T’s Resp. 21,
ECF No. 126 (citing Flores Dep. 186:4-8, ECF No. 126-2). The conflicting allegations create a
genuine dispute about the relatedness of Flores’s purported flu to his existing hypertension, and
whether the February 22, 2016, absence is covered under Flores’s intermittent FMLA leave for
hypertension. This genuine dispute about a material fact justifies a denial of summary
judgment.

Because there are genuine disputes of material fact regarding the ways in which
Flores claims AT&T interfered with his FMLA rights, summary judgment on Flores’s FMLA
interference claim should be denied. The Court will now consider summary judgment on
Flores’s FMLA retaliation and discrimination claim.

2. Summary Judgment Should Be Denied On Flores’s FMLA Retaliation and
Discrimination Claim.

“The [FMLA]’s prohibition against interference prohibits an employer from
discriminating or retaliating against an employee or prospective employee for having exercised
or attempted to exercise FMLA rights.” 29 C.F.R. § 825.220; see also Lee v. Kansas City S. Ry.

18
Co., 574 F.3d 253, 258 (5th Cir. 2009) (“The FMLA not only requires employers to permit
employees to take leave under the statutory framework, it prohibits employers from retaliating
against employees for doing so.”).

Where, as here, the plaintiff proffers no direct evidence of retaliation, courts
employ the McDonnell Douglas Corporation v. Green burden-shifting framework “to determine
whether an employer discharged an employee in retaliation for participating in FMLA-protected
activities.” Richardson v. Monitronics Int'l, Inc., 434 F.3d 327, 332 (Sth Cir. 2005). Under
McDonnell Douglas, the plaintiff bears the initial burden of establishing a prima facie case of
retaliation. See 411 U.S. 792, 802 (1973). If the plaintiff successfully meets this burden, the |
burden shifts to the defendant to articulate a legitimate, non-retaliatory reason for its employment
decision. Jd. The defendant’s burden is one of production only, however, and the ultimate
burden of persuasion remains with the plaintiff at all times. Tex. Dep’t of Cmty. Affairs v.
Burdine, 450 U.S. 248, 253 (1981). If the defendant proffers a legitimate, non-retaliatory
reason for its employment decision, the plaintiff receives an opportunity to demonstrate that the
given reason is pretext for retaliation. See McDonnell Douglas, 411 U.S. at 804.

In this case, Flores has established a prima facie case on the claim and AT&T has
articulated a legitimate, non-retaliatory reason for Flores’s termination. However, summary

judgment on Flores’s FMLA retaliation and discrimination claim should be denied because there

19
is a genuine dispute of material fact about whether AT&T’s proffered reason for terminating
Flores is a pretext for retaliation for taking FMLA leave.

a. Flores Has Established A Prima Facie Case For FMLA Retaliation and
Discrimination, -

Under McDonnell Douglas, the plaintiff bears the initial burden of establishing a
prima facie case of retaliation. See 411 U.S. 792, 802 (1973).
To establish a prima facie case for discrimination or retaliation
under the FMLA, the plaintiff must demonstrate that:
(1) he is protected under the FMLA;
(2) he suffered an adverse employment decision; and either
(3a) that the plaintiff was treated less favorably than an
employee who had not requested leave under the FMLA; or

(3b) the adverse decision was made because of the plaintiff's
request for leave.

Bocalbos v. Nat'l W. Life Ins. Co., 162 F.3d 379, 383 (5th Cir. 1998); see also Hunt v. Rapides
Healthcare Sys., LLC, 277 F.3d 757, 768 (5th Cir. 2001). Unlike interference claims,
"retaliation claims require the plaintiff to show discriminatory intent. Cuellar, 731 F.3d at 349
(Elrod, J., concurring).

| Under the “3(b)” prong of a prima facie case for FMLA retaliation and
discrimination, establishing a causal link is not an onerous burden for the plaintiff. See Hardtke,
2006 WL 2924942, at *6. When showing causation, “[tJhe plaintiff only needs to show that the .
protected activity and the adverse employment action were not completely unrelated.” Jd.
“When evaluating whether the adverse employment action was causally related to the FMLA
protection, the court shall consider the ‘temporal proximity’ between the FMLA leave, and the
termination.” Mauder, 446 F.3d at 583. | However, close temporal proximity between an
employee taking FMLA leave and an adverse employment decision, by itself, is not enough to

establish a causal link between the FMLA leave and the adverse decision. Vargas v. McHugh,

20
630 F. App’x 213, 216 (Sth Cir. 2015); Amsel v. Tex. Water Dev. Bd., 464 F. App’x 395, 401-02
(5th Cir. 2012).

Flores repeats his arguments about unadjusted performance targets to support an
argument that AT&T retaliated and discriminated against him for taking FMLA leave. See
supra 3—4, 11; Flores’s Mot. 15-18, ECF No. 105. Flores asserts that his termination for failing
to meet unadjusted performance targets is an adverse employment decision. /d. Flores then
argues that the close temporal proximity between his FMLA leave and the discipline and
eventual termination is evidence that his FMLA leave caused his termination. /d. at 18-19.
Altematively, Flores argues that AT&T cannot establish a nondiscriminatory reason for his
termination as required under the McDonald-Douglas burden-shifting framework. Jd. at 20
(citing McDonnell Douglas, 411 U.S. at 802). Accordingly, Flores argues that he is entitled to
judgment as a matter of law as to his claims of AT&T’s retaliation and discrimination against
him. Jd.at19. Additionally, Flores uses the same arguments to assert that AT&T is not
entitled to summary judgment denying his retaliation and discrimination claim. Flores’s Resp.
26-29, ECF No. 114-1.

In response, AT&T contends that Flores has not met the third element of a prima
facie case of FMLA retaliation and discrimination. AT&T’s Resp. 16-17, ECF No. 126.

AT&T claims that Flores has not “identified a single, similarly situated employee who did not
request FMLA leave and had a history of ongoing performance issues, yet was allowed to remain
employed.” /d. at 16 (citing Mauder v. Metro. Transit Auth., 446 F.3d 574, 583 (Sth Cir.
2006)). AT&T also argues that Flores’s argument concerning temporal proximity does not
establish causation and “[t]he fact that AT&T provided Flores with FMLA intermittent leave

without incident for almost four years negates any causal link between his discipline and

21
dismissal and FMLA [leave].” /d. at 16-17 (citing Amsel v. Tex. Water Dev, Bd., 464 F. App’x
395, 401-02 (Sth Cir. 2012)). Finally, AT&T argues that “Flores has not proven AT&T’s
stated reason for disciplining and dismissing him was pretextual.” Jd. at 17-18 (citing Mauder,
446 F.3d at 583). Accordingly, AT&T asserts that Flores is not entitled to summary judgment
for his retaliation and discrimination claim. /d. at 16. AT&T also uses the same arguments to
argue that it is entitled to summary judgment denying Flores’s retaliation and discrimination
claim. AT&T’s Mot. 24-27, ECF No. 108.

However, AT&T’s assertion that Flores failed to make a prima facie case for
FMLA retaliation and discrimination claim is unsuccessful because the third element to establish
a prima facie case has two alternative prongs. Flores must establish “either (3a) that [he] was
treated less favorably than an employee who had not requested leave under the FMLA; or (3b)
the adverse decision was made because of [his] request for leave.” Bocalbos, 162 F.3d at 383.
Thus, Flores is not required to establish the first prong—that he was treated less favorably than a
similarly situated employee who had not request leave under the FMLA. See id. Flores can,
and does, attempt to establish the third element through the second prong—that his termination
was made because of his request for FMLA leave. Flores’s Mot. 18-19, ECF No. 105.

Here, Flores does not only rely on temporal proximity as evidence of causation.
Flores also cites the affidavit of Velez, a former AT&T manager, testifying that “AT&T
penalized [ ] employees for taking medical leave and/or disability leave because the employee’s
MTD performance/percentage targets were negatively affected, which negatively affected their
monthly and yearly performance metric targets...” Aff. of Velez 3, ECF No. 105-5. Velez
also testified that the unadjusted performance metrics were then used to “progress [employees]

through the steps of discipline for termination as quickly as possible.” Jd. at2. Additionally,

22
even though AT&T may have provided Flores with intermittent FMLA leave without incident
for almost four years, as AT&T asserts, Velez’s testimony is sufficient evidence of retaliatory
animus. Thus, the Court is of the opinion that Flores has satisfied his initial burden and that the
burden now shifts to AT&T to establish a legitimate, non-retaliatory reason for Flores’s
discharge.

b. AT&T Has Proffered A Legitimate, Non-retaliatory Reason For Flores’s
Termination.

Once established by the plaintiff, a prima facie case of retaliation raises a
presumption of retaliation, which the defendant must rebut by articulating a legitimate, non-
retaliatory reason for its action. See Burdine, 450 U.S. at 255. The defendant’s burden,
however, is one of production only, merely requiring the defendant to set forth, through
admissible evidence, “reasons for its actions which, if believed by the trier of fact, would support
a finding that unlawful discrimination was not the cause of the employment action.” St. Mary '
Honor Ctr. v. Hicks, 509 U.S. 502, 507 (1993) (emphasis in original). Nevertheless, a
legitimate, non-discriminatory reason “must be legally sufficient to justify a judgment for the
defendant.” Burdine, 450 US. at 255.

Here, AT&T proffers that Flores was dismissed after failing to meet performance
targets that were adjusted to account for his FMLA absences. AT&T’s Mot. 26-27, ECF No.
108; AT&T’s Resp. 27-28, ECF No. 126. In support of this allegation, AT&T cites to the
declarations of two of Flores’s managers, AT&T’s Resp. 15, ECF No. 126 (citing Soliz Decl.,
ECF No. 126-14; Jacquez Decl., ECF No. 126-3), and the deposition of the developer of the
computer-automated Scorecard system, id. at 15-16 (citing Olivas Dep., ECF No. 126-21).
Because AT&T produced evidence that support a finding that unlawful discrimination was not
the cause of the employment action, the Court is of the opinion that AT&T has met its burden

23
and proffered a legitimate, non-retaliatory reason for discharging Flores. Therefore, the burden .
shifts back to Flores to prove that AT&T’s reason is a pretext for retaliation.

c. A Genuine Issue Of Material Fact Exists About Whether The Scorecards
Used To Terminate Flores Are A Pretext For Discrimination.

Once a defendant proffers a legitimate, non-retaliatory reason for a plaintiff's
discharge, the plaintiff's prima facie case is rebutted, shifting the burden back to the plaintiff.
Burdine, 450 U.S. at 255. To overcome a defendant’s motion for summary judgment, a plaintiff
must “offer sufficient evidence to create a genuine issue of fact that . . . defendant’s stated reason
was a pretext for discrimination...” Hardtke, 2006 WL 2924942, at *8.

As addressed already, see supra 11-13, a genuine issue of material fact exists
about whether the performance targets which formed the basis for Flores’s termination were
adjusted to account for his FMLA leave. Thus, a reasonable jury could conclude that the
adjusted Scorecards purportedly used to terminate Flores are a pretext for retaliation against
Flores for taking FMLA leave and that Flores was terminated based on unadjusted MTD reports.
Summary judgment, therefore, is not appropriate on Flores’s FMLA retaliation and

discrimination claim.

24
CONCLUSION
The Court holds that genuine issues of material fact exist regarding Flores’s
claims against AT&T for FMLA interference, and retaliation and discrimination.
Accordingly, IT IS HEREBY ORDERED that Plaintiff Efraim Flores’s “Second
Motion for Partial Summary Judgment,” ECF No. 105, is DENIED.
IT IS FURTHER ORDERED that Defendant AT&T Corp.’s “Amended Motion
. for Summary Judgment,” ECF No. “ is DENIED.

SIGNED this bE __& _ day of November 2019.

hha lm

ONORABLE DAVID BRIONES
SENICI UNITED STATES DISTRICT JUDGE

25
